Title: From Thomas Jefferson to John Jay, 14 February 1790
From: Jefferson, Thomas
To: Jay, John



Dear Sir
Monticello Feb. 14. 1790.

I am honored with your favor of Dec. 12. and thank you for your friendly congratulations on my return to my native country as well as for the interest you are pleased to express in the appointment with which I have been honored. I have thought it my duty to undertake it, tho with no prepossessions in favor of my talents for executing it to the satisfaction of the public.—With respect to the young gentlemen in the office of foreign affairs, their possession, and your recommendation are the strongest titles, but I suppose the ordinance establishing my office, allows but one assistant: and I should be wanting in candor to you and them were I not to tell you that another candidate has been proposed to me on ground that cannot but command respect. I know neither him nor  them, and my hope is that, as but one can be named, the object is too small to occasion either mortification or disappointment to either. I am sure I shall feel more pain at not being able to avail myself of the assistance but of one of the gentlemen than they will at the betaking themselves to some better pursuit. I ask it of your friendship, my dear Sir, to make them sensible of my situation & to accept yourself assurances of the sincere esteem & respect with which I have the honor to be Dr. Sir your most obedt & most humble servt,

Th: Jefferson

